Citation Nr: 0522059	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-09 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2000, for the grant of service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO granted service 
connection for bronchitis effective August 17, 2000.

In a December 2002 decision, the Board denied the veteran's 
claim for an effective date earlier than August 17, 2000 for 
the grant of service connection for bronchitis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  The parties filed a Joint Motion for 
Remand with the Court in October 2003.  The Court issued an 
Order in October 2003, granted the Joint Motion and vacated 
the Board's December 2002 decision.  In June 2004, the Board 
remanded the claim for further development.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bronchitis in a September 1989 decision.

2.  On August 17, 2000, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, to reopen 
the claim for service connection for bronchitis.

3.  Service connection for bronchitis was granted in March 
2001 with an August 17, 2000, effective date. 

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bronchitis prior to August 17, 2000.






CONCLUSIONS OF LAW

1.  The September 1989 Board decision, which denied service 
connection for bronchitis, is final.  38 U.S.C.A. §§ 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).

2.  An effective date earlier than August 17, 2000, for the 
grant of service connection for bronchitis is legally 
precluded.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the March 2001 rating action was 
promulgated did the agency of original jurisdiction (AOJ) in 
September 2004 provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the AOJ informed the veteran that he should 
submit any evidence that he filed an informal claim, formal 
claim, or written intent to file a claim to reopen the issue 
of service connection for bronchitis between September 22, 
1989, and August 17, 2000.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claim, the veteran was afforded the opportunity to identify 
information and evidence pertaining to the claim.  The 
timing-of-notice error was sufficiently remedied by the 
process carried after the VCAA letter so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Here, the veteran has not indicated any 
additional records that need to be obtained, other than those 
that were already in the claims file at the time of the 1989 
Board decision, including the veteran's VA medical records 
and private medical records.  Furthermore, the March 2001 
rating decision, the October 2001 statement of the case 
(SOC), and the December 2004 and March 2005 supplemental 
statements of the case (SSOCs) informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).  In the 
September 2004 VCAA letter and March 2005 SSOC, the AOJ 
informed the veteran that he should submit any evidence that 
he has in his possession.  38 C.F.R. § 3.159(b).

By an April 2005 letter, the AOJ informed the veteran that he 
had a period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The record reflects that in a September 1989 decision, the 
Board denied service connection for bronchitis.  In this 
decision, the Board noted that at the time of the veteran's 
separation examination, physical examination of the veteran's 
chest revealed the presence of some rales, but significant 
abnormalities of the lungs and chest were not evident.  The 
Board referenced the veteran's hospitalizations for 
bronchitis in 1943 and 1945.  The Board further noted that 
the post service medical records did not show a pattern of 
treatment for chronic bronchitis immediately subsequent to 
service.  Rather, the Board determined that the post service 
records showed treatment of acute bronchitis more than four 
decades after service.  It concluded that the evidence of 
record showed that the bronchitis treated in service was 
acute and transitory and resolved without residual 
disability, and that the recent onset of acute bronchitis 
could not be associated with the veteran's period of active 
service.  The Board decision denying service connection for 
bronchitis is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on August 17, 2000, in order to 
reopen the claim for service connection for bronchitis.  A 
March 2001 rating decision granted a service connection for 
bronchitis based on new and material evidence and assigned a 
10 percent disability rating, effective August 17, 2000.

In May 2001, the veteran filed a notice of disagreement. 

Regarding the claim for an earlier effective date, the 
veteran noted in his May 2001 notice of disagreement that he 
found it unfair that he filed a claim in 1987 but, "because 
the Veterans Department was unable to find [his] service 
records at that time, the claim was later denied."  He 
further noted that had the records been located, he would 
have had a much better chance of this claim being approved 
then.  He also stated that he has lost between 11 and 12 
years of compensation.  

In a September 2004 letter, the veteran argued that a June 9, 
1987, letter showed that VA had not located his records at 
the time of the 1987 decision.

III.  Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not  be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2004) (emphasis added).

Under 38 C.F.R. § 3.155(a) (2004), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b)(1) (2004), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of an outpatient examination, hospital examination, or 
admission to a VA or uniformed services hospital will be 
accepted as receipt of an informal claim based on the date of 
the outpatient examination, hospital examination, or 
admission to a VA or uniformed services hospital.  The 
provisions of this paragraph apply only when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  Id.

Under 38 C.F.R. § 3.156(c) (2004), where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than August 17, 2000, for the grant of 
service connection for bronchitis.  The reasons follow.

First, the September 1989 Board decision, which denied 
service connection for bronchitis, is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  Thus, generally, the 
earliest effective date possible could not be prior to 
September 1989.  See 38 C.F.R. §§ 3.105(a), 3.156(c) (2004).

Following the September 1989 Board decision, the veteran 
filed a petition to reopen the claim for service connection 
for bronchitis on August 17, 2000.  Service connection for 
bronchitis was granted based upon this reopened claim.  The 
Board concludes that August 17, 2000, is the correct 
effective date for the grant of service connection for 
bronchitis.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  
§ 3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).

An effective date prior to August 17, 2000, is not legally 
possible.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  
§ 3.400(r).  As stated above, the effective date cannot 
precede September 1989, as that Board decision is final.  
Additionally, there is nothing in the record between 
September 1989 and August 2000, that would show the 
veteran's, or his representative's, intent to file a claim, 
either formal or informal, to allege that service connection 
was warranted for bronchitis.  See 38 C.F.R. § 3.155(a).  
Further, there are no VA treatment records between the 
September 1989 Board decision and the August 17, 2000 
submission from the veteran which could be seen as a petition 
to reopen the claim for service connection for bronchitis.  
More importantly, neither compensation nor service connection 
had been established for any disability previously.  See 
38 C.F.R. § 3.157(b) (Citations to opinions of the General 
Counsel relative to section 3.157 omitted).

The Board notes that the veteran has alleged that he should 
receive an effective date back to his prior claim for service 
connection for bronchitis in 1987, asserting that he was 
denied service connection at that time due to VA's inability 
to obtain certain service medical records.  Significantly, 
however, his service medical records were of record and were 
specifically discussed by the Board in the previous decision.  
Although the RO in a June 1987 letter indicated that the 
service department had been unable to locate service medical 
records showing treatment for bronchitis, the veteran's 
service medical records were in possession of VA as of March 
1948.  Although some morning reports were presented since the 
previous decision, they did not provide the basis for 
reopening or allowing the claim.  The additional morning 
reports were not new and material evidence.  The fact that 
the veteran had been hospitalized during service had already 
been established.  The reports merely confirmed previously 
established facts.  The veteran's claim was previously denied 
because of the lack of competent evidence of a nexus between 
the post service diagnosis of bronchitis (which was diagnosed 
40 years following the veteran's discharge from service) and 
the inservice findings of bronchitis.  Following the 
veteran's petition to reopen the claim in August 2000, a 
November 2000 medical opinion was associated with the claims 
file, wherein the examiner attributed the post service 
bronchitis to the veteran's service.  It was this medical 
opinion that caused the RO to both reopen the veteran's claim 
for service connection for bronchitis and grant it.  

Thus, the veteran's assertions do not change the effective 
date for the grant of service connection.  As stated above, 
the law and regulations state that the effective date for a 
reopened claim for service connection will be the date of 
claim or date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  The Board is bound by 
the applicable statutes and regulations pertaining to VA.  38 
C.F.R. § 19.5 (2004).  An effective date earlier than August 
17, 2000, cannot be granted.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than August 17, 
2000, for the grant of service connection for bronchitis is 
denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


